IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


RYAN DUBOISE,                 : No. 67 EM 2015
                              :
              Petitioner      :
                              :
                              :
         v.                   :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
HONORABLE BENJAMIN LERNER,    :
                              :
              Respondents     :


                                          ORDER



PER CURIAM

       AND NOW, this 19th day of August, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED, and the Prothonotary is DIRECTED

to strike the name of the jurist from the caption.